[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de MOTION TO TERMINATE STAY OF EXECUTION
The plaintiff-appellee has moved for a termination of the automatic stay of execution with regard to payments of college education expenses. A hearing was held on May 19, 1998.
Section 4046 referenced in the motion has been renumbered Section 61-11. The plaintiff characterizes college expenses as child support. Connecticut General Statute § 46b-66 states, inter alia,
    "If the agreement is in writing and provides for the care, education, maintenance or support of a child beyond the age of eighteen, it may also be incorporated or otherwise made a part of any such order and shall be enforceable to the same extent as any other provision of such order or decree, notwithstanding the provisions of section. 1-1d."
CT Page 280
The clause
    ". . . provides for the care, education, maintenance or
support . . . (emphasis added) is written in the conjunctive clearly indicating that support is separate and distinct from education.
The motion is denied.
HARRIGAN, J.